Citation Nr: 0829937	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
essential hypertension.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 2003 to 
September 2004.  He also had service with the Arrmy National 
Guard, with verified active duty for training (ACDUTRA) from 
June 1979 to October 1979, and with various periods of 
ACDUTRA and inactive duty for training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 rating decision in which the RO granted 
the veteran service connection and assigned an initial, 
noncompensable (0 percent) rating, effective September 10, 
2004.  Later the same month, the veteran filed a notice of 
disagreement (NOD) with regard to the initial rating 
assigned.  In July 2005, the RO issued a rating decision and 
statement of the case (SOC) reflecting, the assignment of an 
initial 10 percent rating, effective September 10, 2004; and 
later the same month, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) with 
regard to the higher initial rating assigned.  

As this appeal arises from a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board also notes that, on the VA Form 9, the veteran 
indicated that he desired a hearing before a Veterans Law 
Judge (VLJ) of the Board at the RO.  Such a hearing was 
originally scheduled for June 24, 2008, but was rescheduled 
for August 5, 2008, as the veteran was scheduled to be on 
ACDUTRA on the first hearing date.  However, the veteran 
failed to appear on the second scheduled hearing date.  The 
hearing notice was not returned from the United States Postal 
Service as undeliverable, and no further communication was 
received from the veteran regarding the hearing request or 
his failure to appear.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  

For the reasons expressed below, the matter on  appeal is 
being remanded  to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, on  his  
July 2005 VA Form 9, the veteran noted that he has suffered 
mental anguish due to the effect of hypertension on his 
relationship with his wife, both physical and emotional.  The 
Board construes this as a claim for service connection for a 
psychiatric disability as secondary to his service-connected 
hypertension.  As there is no indication in the record that 
such a claim has  been adjudicated by the RO, it is not 
properly before the Board; hence, it is  referred to the RO 
for appropriate action.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the higher rating claim on appeal is warranted.

Here, the Board's review reveals that there are possible 
outstanding VA medical records that may bear on the claim for 
a higher rating for hypertension.  On  his VA Form 9, the 
veteran indicated that he goes to the VA every two months for 
monitoring and treatment of his hypertension.  Except for the 
report of a February 2005 VA general medical examination  
performed at the Birmingham VA Medical Center (VAMC ) in 
connection with the claim for service connection), no VA 
medical records have been associated in the veteran's claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2007) as 
regards requests for records from Federal facilities. 

Further, in light of the additional evidence being sought, 
the veteran's statement that he receives continuing 
monitoring and treatment for his hypertension, and the fact 
that no examination specific to the claim for higher rating 
has been accomplished, the Board finds that  more 
contemporaneous further examination findings are needed to 
evaluate the severity of his hypertension.  See 38 U.S.C.A. § 
5103A (West 2002);38 C.F.R. § 3.159 (2007)..  

Hence, the RO should arrange for the veteran to undergo VA 
hypertension examination, by an appropriate physician at a VA 
medical facility, to evaluate his service-connected 
disability.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the initial rating claim (as the original 
claim will be considered on the basis the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claim on appeal, explaining 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
notify the veteran of what is needed to support his claim for 
higher rating (not provided, via letter, since service 
connection was granted).  The RO should also ensure that its 
letter meets the notice meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
particularly, \ as regards assignment of disability  ratings 
and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claim on appeal.  The 
RO's readjudication of the claim should include continued 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, consistent 
with the facts found) pursuant to Fenderson, cited to above, 
is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Birmingham VAMC all outstanding records 
of evaluation and/or treatment of the 
veteran, from  September 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
higher rating claim on appeal.  The RO 
should explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.  

The RO should notify the veteran of what 
is needed to support his claim for higher 
rating.  The RO should also ensure that 
its letter  meets the notice requirements 
of Dingess/Hartman (cited to above), 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
hypertension examination, by an 
appropriate physician, at a VA medical 
facility.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The physician should take appropriate 
blood pressure readings and describe the 
manifestations of the veteran's 
hypertension in accordance with pertinent 
rating criteria for evaluating the 
condition, to include whether the 
disability requires continuous medication 
for control. 
The physician should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file copy(ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal for a higher initial rating for 
hypertension in light of all pertinent 
evidence and legal authority.  .  The 
RO's adjudication of the claim should 
include continued consideration of 
whether staged rating of the disability, 
pursuant to Fenderson (cited to above), 
is appropriate 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that includes  clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2007).


